DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the reply received on 26 January 2022. Claims 1, 3-11, and 13-20 are pending. 
Information Disclosure Statement
The IDS received on 29 December 2021 has been considered. 
Response to Remarks
The amendments and remarks received in the reply have been considered. 
The argument that US 10,970,566 (Gu) does not anticipate every limitation recited by amended independent claims 1 and 11 is persuasive. The rejections of claims 1, 3-11, and 13-20 under 35 U.S.C. 102 or 103 are therefore withdrawn. 
Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by independent claims 1 and 11. Claims 3-10 and 13-20 are allowable at least for their dependence on claim 1 or 11.
Gu, the closest discovered prior art, discloses a method of obtaining an expression representing the curve of a lane marking from an image of the lane marking, but does not expressly disclose or suggest every limitation recited by claims 1 and 11. 
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. US 11,087,469 B2 (Mittal et al.) corresponds to IDS document EP 3594852 A1 and discloses a method of merging discontinuous lines detected in an image of a roadway. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669